MEMORANDUM ***
Jose Sanabria-Sotelo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“Board”) summary affirmance of an immigration judge’s denial of his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C § 1252. We dismiss in part and deny in part the petition for review.
To the extent Sanabria-Sotelo challenges the IJ’s finding that he failed to demonstrate the requisite “exceptional and extremely unusual hardship” for cancellation of removal, we lack jurisdiction to review that contention. See Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir.2003).
Substantial evidence supports the IJ’s finding that Sanabria-Sotelo failed to establish the requisite ten-years continuous physical presence due to a break in physical presence pursuant to an administrative voluntary departure. See Vasquez-Lopez v. Ashcroft, 343 F.3d 961, 973-74 (9th Cir.2003) (per curiam) (holding that a departure pursuant to an administrative voluntary departure constitutes a break in continuous physical presence).
The voluntary departure period is stayed pursuant to Salvador-Calleros v. Ashcroft, 389 F.3d 959 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.